DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 2006/0078935).
Werner discloses a method for processing a biological analyte (para 18 states open disc format as well as in a micro channel; this instant claims are being interpreted as an open disc method of detection), comprising:
(a) directing a solution comprising a plurality of probes from a first location of a substrate to a second location of said substrate (para 18 states an open disc form is used where the reagent are spotted on the disc surface and at various locations on the disc.  Werner states that rotation of the disc can move fluids to various regions on the disc as stated in para 37.  Werner states the disc can be open or in a flow cell and that both embodiments are included in the interpretation of how the invention is used; the probes that are moved from a first location to a second location are the target DNA 174; previously target DNA are bound at various locations as seen in fig. 18 then enzyme conjugated with target DNA is flows from a first location to a second location as seen from figs 18-20 where interaction with capture DNA 172 occurs at a second location), wherein said first location is different than said second location (the first location would be upstream of where the enzyme conjugated target DNA interact with capture DNA 172 or the free target DNA 174), wherein said biological analyte is immobilized adjacent to said substrate at said first location (the biological analyte immobilizes adjacent to substrate based upon interaction with the capture DNA 172 bound to the active layer) or said second location (the instant claims do not positively require a second location so for purposes of examination only a first location is required), and wherein said directing is performed in absence of flowing said solution through a flow cell channel (open biodisc); 
(b) coupling at least one probe of said plurality of probes to said biological analyte (see fig. 19-20); and 
(c) detecting one or more signals or signal changes from said biological analyte having said at least one probe coupled thereto (para 122-123).  
Regarding claim 2, the method of claim 1, further comprising, prior to (a), using a dispensing unit comprising one or more fluid channels to dispense said solution comprising said plurality of probes to said substrate (a plurality of pipettes are used to dispense the various probes and samples to the surface; para 115; 117; 140).  
Regarding claim 3, the method of claim 1, wherein said solution is exposed to air when in contact with said substrate (the biodisc is open which allows the solution to be exposed to air when in contact with the substrate).  
Regarding claim 4, the method of claim 1, wherein said directing in (a) comprises subjecting said substrate to movement (para 37 states rotation rate of the disc is used to mixing, agitation, or separation of fluids and suspension with agents, reagents, DNA, RNA or antibodies).  
Regarding claim 5, the method of claim 1, wherein said substrate is substantially planar (see fig. 1, 16-22a).  
Regarding claim 6, the method of claim 1, wherein said substrate is textured or patterned (fig. 12, ref. 170).  
Regarding claim 7, the method of claim 1, wherein said substrate comprises an array of individually addressable locations (capture DNA 172), wherein said biological analyte is immobilized to an individually addressable location of said array (fig. 20), and wherein said array has immobilized thereto one or more additional biological analytes at different individually addressable locations (fig. 18-20).  
Regarding claim 8, the method of claim 1, wherein said biological analyte is coupled to a bead, which bead is immobilized to said substrate (biotin bead, para 13, 16).  
Regarding claim 9, the method of claim 8, wherein said bead comprises a plurality of biological analytes, including said biological analyte, attached thereto, and wherein said plurality of biological analytes have sequence homology to one another (biotin bead, para 13, 16).  
Regarding claim 10, the method of claim 1, wherein said biological analyte is a nucleic acid molecule (para 2).  
Regarding claim 11, the method of claim 10, further comprising, based at least in part on said one or more signals or signal changes, determining a sequence of at least a portion of said nucleic acid molecule (para 2, 6, 14).  
Regarding claim 12, the method of claim 10, wherein said plurality of probes comprises a plurality of nucleotides or nucleotide analogs, and wherein said at least one probe comprises a nucleotide or nucleotide analog from said plurality of nucleotides or nucleotide analogs (para 14).  
Regarding claim 13, the method of claim 10, wherein said plurality of probes comprises a plurality of oligonucleotide molecules, and wherein said at least one probe comprises an oligonucleotide molecule from said plurality of oligonucleotide molecules (capture DNA includes oligonucleotides; para 24).  
Regarding claim 14, the method of claim 1, wherein said detecting in (c) comprises continuously scanning said substrate during relative movement of said substrate with respect to a detection system configured to perform said detecting (during the detection step at para 144, the interrogation bean 152 is scanned through the target zone 140 to determine the presence of the signal agents; Applicant has not provided a time period for the detecting step).  
Regarding claim 15, the method of claim 1, wherein prior to (c), a substantially even layer of said solution is adjacent to said substrate (claim 15 does not state if the layer is over the entire substrate or not; therefore the broadest reasonable interpretation will be given and pointed to the pipetting step of the addition of the target DNA to the substrate.  The capture DNA is added as a liquid and would therefore form an even layer of solution on top of the substrate).  

Regarding claim 16, Werner discloses a method for processing a biological analyte (para 18 states open disc format as well as in a micro channel; this instant claims are being interpreted as an open disc method of detection), comprising:
(a) directing a solution comprising a plurality of probes along one or more flow paths from a first location of a substrate to a second location of said substrate (para 18 states an open disc form is used where the reagent are spotted on the disc surface and at various locations on the disc.  Werner states that rotation of the disc can move fluids to various regions on the disc as stated in para 37.  Werner states the disc can be open or in a flow cell and that both embodiments are included in the interpretation of how the invention is used; the probes that are moved from a first location to a second location are the target DNA 174; previously target DNA are bound at various locations as seen in fig. 18 then enzyme conjugated with target DNA is flows from a first location to a second location as seen from figs 18-20 where interaction with capture DNA 172 occurs at a second location; regarding the flow path, the broadest reasonable interpretation of a flow path is define as any path that is on a flat surface in which fluid flows since the instant claim excludes a flow channel that would have sidewalls at the least or a depression channel within a substrate), wherein said first location is different than said second location (the first location would be upstream of where the enzyme conjugated target DNA interact with capture DNA 172 or the free target DNA 174), wherein said biological analyte is immobilized adjacent to said substrate at said first location (the biological analyte immobilizes adjacent to substrate based upon interaction with the capture DNA 172 bound to the active layer) or said second location (the instant claims do not positively require a second location so for purposes of examination only a first location is required), and wherein said one or more flow paths are not part of a flow cell channel (open biodisc having a flat surface; a flow path is broadly interpreted as any flow path to which a fluid flows on a flat surface since a flow path has not been structurally defined with the exception that the flow path is not a flow channel which would broadly include sidewalls at the least or a depression channel within a substrate); 
(b) coupling at least one probe of said plurality of probes to said biological analyte (see fig. 19-20); and 
(c) detecting one or more signals or signal changes from said biological analyte having said at least one probe coupled thereto (para 122-123).  
Regarding claim 17, the method of claim 16, further comprising, prior to (a), using a dispensing unit comprising one or more fluid channels to dispense said solution comprising said plurality of probes to said substrate (the probes are dispenses through ha fluid channel via a pipette.  The pipette is the dispensing unit).  
Regarding claim 18, the method of claim 16, wherein said solution is exposed to air when in contact with said substrate (the biodisc is open which allows the solution to be exposed to air when in contact with the substrate).  .  
Regarding claim 19, the method of claim 16, wherein said directing in (a) comprises subjecting said substrate to movement (para 37 states rotation rate of the disc is used to mixing, agitation, or separation of fluids and suspension with agents, reagents, DNA, RNA or antibodies.  
Regarding claim 20, the method of claim 16, wherein said substrate is substantially planar (see fig. 1, 16-22a).  .  
Regarding claim 21, the method of claim 16, wherein said substrate is textured or patterned (fig. 12, ref. 170).  
Regarding claim 22, the method of claim 16, wherein said substrate comprises an array of individually addressable locations (capture DNA 172), wherein said biological analyte is immobilized to an individually addressable location of said array (fig. 20), and wherein said array has immobilized thereto one or more additional biological analytes at different individually addressable locations (fig. 18-20).   
Regarding claim 23, the method of claim 16, wherein said biological analyte is coupled to a bead, which bead is immobilized to said substrate (biotin bead, para 13, 16).  
Regarding claim 24, the method of claim 23, wherein said bead comprises a plurality of biological analytes, including said biological analyte, attached thereto, and wherein said plurality of biological analytes have sequence homology to one another (biotin bead, para 13, 16).  
Regarding claim 25, the method of claim 16, wherein said biological analyte is a nucleic acid molecule (para 2).  
Regarding claim 26, the method of claim 25, further comprising, based at least in part on said one or more signals or signal changes, determining a sequence of at least a portion of said nucleic acid molecule (para 2, 6, 14).   
Regarding claim 27, the method of claim 25, wherein said plurality of probes comprises a plurality of nucleotides or nucleotide analogs, and wherein said at least one probe comprises a nucleotide or nucleotide analog from said plurality of nucleotides or nucleotide analogs (para 14).   
Regarding claim 28, the method of claim 25, wherein said plurality of probes comprises a plurality of oligonucleotide molecules, and wherein said at least one probe comprises an oligonucleotide molecule from said plurality of oligonucleotide molecules (capture DNA includes oligonucleotides; para 24).  .  
Regarding claim 29, the method of claim 16, wherein said detecting in (c) comprises continuously scanning said substrate during relative movement of said substrate with respect to a detection system configured to perform said detecting (during the detection step at para 144, the interrogation bean 152 is scanned through the target zone 140 to determine the presence of the signal agents; Applicant has not provided a time period for the detecting step).  
Regarding claim 30, the method of claim 16, wherein prior to (c), a substantially even layer of said solution is adjacent to said substrate (claim 15 does not state if the layer is over the entire substrate or not; therefore the broadest reasonable interpretation will be given and pointed to the pipetting step of the addition of the target DNA to the substrate.  The capture DNA is added as a liquid and would therefore form an even layer of solution on top of the substrate).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,273,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the 10,273,528 and therefore are fully encompassed.


Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No.  16/416889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both provide an open substrate where probes are applied and a sample is coupled to the probe and a detection occurs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797